

 
Exhibit 10.2

AMENDMENT TO THE SHARE EXCHANGE AGREEMENT


This AMENDMENT TO THE SHARE EXCHANGE AGREEMENT (this “Amendment”) is made and
entered into this 6th day of December, 2010, by and among China INSOnline Corp.,
a Delaware corporation (hereinafter referred to as “CIC”), Ding Neng Holdings
Limited, a British Virgin Islands business company (“Ding Neng”) and the
shareholders of Ding Neng signatory hereto (collectively, the “Ding Neng
Shareholders”).


RECITALS


WHEREAS, CIC, Ding Neng and the Ding Neng Shareholders entered into that certain
Share Exchange Agreement dated November 12, 2010 (the “SEA”), pursuant to which,
among other things, CIC agreed to acquire 100% of the issued and outstanding
equity securities of Ding Neng (the “Ding Neng Shares”) from the Ding Neng
Shareholders in exchange (the “Exchange”) for the issuance by CIC to the Ding
Neng Shareholders of a number of newly issued shares (the “Exchange Shares”) of
CIC’s common stock, par value $0.001 per share (the “Common Stock”) representing
an aggregate of 85% (subject to adjustment as set forth in the SEA) of the
issued and outstanding shares of Common Stock immediately following the Closing,
and the Ding Neng Shareholders agreed to exchange their respective Ding Neng
Shares for the Exchange Shares on the terms described therein.


WHEREAS, each of CIC, Ding Neng and the Ding Neng Shareholders wish to amend
certain terms and provisions of the SEA as set forth herein.


NOW THEREFORE, in consideration of the premises and mutual agreements and
covenants set forth herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
 
ARTICLE I
Defined Terms


Section 1.1     Capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms in the SEA.
 
ARTICLE II
Amendments to SEA
 
 
Section 2.1.     The fifth (5th) and sixth “Whereas” clauses on the first page
of the SEA is hereby amended and restated in its entirety to read as follows:
 
“WHEREAS, CIC proposes to acquire 100% of the issued and outstanding equity
securities of Ding Neng (the “Ding Neng Shares”) from the Ding Neng Shareholders
in exchange (the “Exchange”) for the issuance by CIC to the Ding Neng
Shareholders of a number of newly issued shares (the “Exchange Shares”) of CIC’s
common stock, par value $0.001 per share (the “Common Stock”) representing an
aggregate of 90% (subject to adjustment as set forth herein) of the issued and
outstanding shares of Common Stock immediately following the Closing, and the
Ding Neng Shareholders desire to exchange their respective Ding Neng Shares for
the Exchange Shares on the terms described herein; and
 
WHEREAS, prior to the closing of the Exchange (the “Closing”), (1) the Company
shall have undertaken a reverse split of the Common Stock on a 1:40 basis (the
“Reverse Split”) and (2) CIC shall obtain all necessary approvals and consents
(including, but not limited to, such required approvals from FINRA) required to
change its name to China Bio-Energy Corp. effective as of the Closing (the “Name
Change”); and”
 
Section 2.2.     Section 4.01(b) of the SEA is hereby amended and restated in
its entirety to read as follows:
 
“In consideration of the transfer of the Ding Neng Shares to CIC by the Ding
Neng Shareholders, CIC shall cause the Exchange Shares to be issued to the Ding
Neng Shareholders in the amounts set forth on Schedule A hereto, representing in
the aggregate 90% of the issued and outstanding shares of Common Stock
immediately following the Closing, pursuant to an irrevocable letter executed by
CIC, addressed to Corporate Stock Transfer, Inc., CIC’s transfer agent (the
“Transfer Agent Letter”), attached hereto as Exhibit A, and dated as of the
Closing Date.  Notwithstanding the foregoing, in the event Greenstone Holdings
Group LLC, or any of subsidiaries, affiliates or related parties (collectively,
“Greenstone”) owns any shares of Common Stock, directly or indirectly (including
shares of Common Stock underlying warrants, options or other derivative
securities convertible into shares of Common Stock), or has the right to receive
or acquire shares of Common Stock, the Ding Neng Shareholders shall be entitled
to receive an additional number of shares of Common Stock such that the Ding
Neng Shareholders actually received an aggregate number of shares of Common
Stock equal to 90% of the issued and outstanding shares of Common Stock
immediately following the Closing.  The provisions of this Section 4.01(b) shall
survive the Closing for a period of two (2) years.”
 
Section 2.3.     Section 7.02 of the SEA is hereby amended and restated in its
entirety to read as follows:
 
“Section 7.02                                Maintenance of Listing.  CIC shall
continuously be quoted on the Pink Sheets, the OTC Bulletin Board or the NASDAQ
Capital Market from the date hereof through the Closing Date.
 
Section 2.4.     Section 7.11 of the SEA is hereby amended and restated in its
entirety to read as follows:
 
“Section 7.11                                Existing Liabilities. As of the
Closing Date, the existing liabilities of CIC do not exceed $250,000, including,
without limitation, all of CIC’s accounts payable, taxes of any kind or nature
(whether due or to become due) and any outstanding legal or other fees, costs
and expenses, all as incurred prior to the Closing Date.”
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

ARTICLE III
Miscellaneous


Section 3.1.     References.  All references in the SEA to “Agreement,”
“herein,” “hereof,” or terms of like import referring to the Agreement or any
portion thereof are hereby amended to refer to the SEA as amended by this
Amendment.
 
Section 3.2.     Effect of Amendment.  Except as and to the extent expressly
modified by this Amendment, the SEA (including all schedules and exhibits
thereto) shall remain in full force and effect in all respects, and the parties
hereto hereby reaffirm and approve the SEA as amended by this Amendment.
 
[Signature Page Follows]



 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2



 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
and delivered by their respective duly authorized officers as of the date first
above written.
 
 

 
CHINA INSONLINE CORP.
         
By:
   
Name: Zhenyu Wang
 
Title:   Chief Executive Officer
         
DING NENG HOLDINGS LIMITED
         
By:
   
Name:
 
Title:
         
DING NENG SHAREHOLDERS:
         
NIE XINGFENG CO., LTD.
         
By:
   
Xinfeng Nie
         
SANFU HOLDING CO., LTD.
         
By:
   
Gaomin Huang

 


 



 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2





[SIGNATURE PAGE TO AMENDMENT TO SHARE EXCHANGE AGREEMENT, CONTINUED]
 
 
 

  ZEWEN HOLDING CO., LTD.     
 
By:
     
Name: Zewen Lin
   
Title:   
      WEALTH INDEX CAPITAL GROUP LLC           
By:
     
Name: Shanchun Huang
   
Title:
         
H.X.Z BEYOND INVESTMENT CONSULTING CO., LTD.
         
By:
     
Name: Xuzhong Han
    Title:            
ZHR CAPITAL LIMITED
         
By:
     
Name: Fulun Su
    Title: 

 



 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2





[SIGNATURE PAGE TO AMENDMENT TO SHARE EXCHANGE AGREEMENT, CONTINUED]


 
 

  YUXUAN HOLDING CO., LTD.    
 
By:
     
Name: Yuxuan Huang
   
Title:   
      LINGPENG HOLDING CO., LTD.          
By:
     
Name: Lingpeng Liu
   
Title:
         
M.Y. LIN HOLDING CO., LTD.
         
By:
     
Name: Mingyuan Lin
    Title:            
LINGBIN HOLDING CO., LTD.
         
By:
     
Name: Lingbin Xie
    Title: 

 





 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2



[SIGNATURE PAGE TO AMENDMENT TO SHARE EXCHANGE AGREEMENT, CONTINUED]


 
 
 

  YANGHONG HOLDING CO., LTD.    
 
By:
     
Name: Yanghong Pan
   
Title:   
      KINGFISHER EQUITY HOLDING CO., LTD.          
By:
     
Name: Yue Sun
   
Title:
         
MAXIM PARTNERS LLC
         
By:
     
Name: Michael Rabinowitz
    Title:   Chairman          
DAYSPRING CAPITAL, LLC
         
By:
     
Name: Karl Brenza
    Title: 

 

